Citation Nr: 1128179	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right femur fracture with right hip arthralgia prior to August 25, 2010, and a rating in excess of 20 percent from August 25, 2010.

2.  Entitlement to an increased rating for chronic low back pain with anterior wedging of dorsal vertebrae, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a fracture of the right acetabulum.

4.  Entitlement to an initial compensable evaluation for chronic left hip strain.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, by the St. Paul, Minnesota RO, which granted service connection for chronic left hip strain, evaluated as noncompensably disabling, effective September 11, 2009; that rating action also denied the Veteran's claims of entitlement to higher ratings for a right femur fracture with right hip arthralgia, chronic low back pain, and a fracture of the right acetabulum.  

Subsequently, in a September 2010 rating action, the RO increased the evaluation for the right femur fracture with right hip arthralgia, from 10 percent to 20 percent, effective August 25, 2010.  Because this is not the highest possible rating available under the rating schedule for this disability, and because the Veteran has not indicated that he is content with the 20 percent rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  Prior to August 25, 2010, the Veteran's service-connected fractured right femur with right hip arthralgia was manifested by complaints of pain, some limitation of motion and no more than impairment equivalent to slight overall hip disability.  

2.  Since August 25, 2010, the Veteran's service-connected right hip disability has been manifested by no more than moderate hip disability.  

3.  The Veteran's chronic low back pain with anterior wedging of dorsal vertebrae is manifested by complaints of pain and limitation of motion, but forward flexion of the thoracolumbar spine is greater than 60 degrees with a combined range of motion greater than 120 degrees, with no spasm or guarding resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  The Veteran's fracture of the right acetabulum is manifested by no more than subjective symptoms, which symptoms are contemplated in the rating for right hip disability.  

5.  Throughout the course of this appeal, the Veteran's left hip strain has been manifested by only slight limitation of motion and occasional complaints of mild pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right femur fracture with right hip arthralgia prior to August 25, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5252, 5255 (2010).  

2.  The criteria for a rating in excess of 20 percent for a right femur fracture with right hip arthralgia from August 25, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5252, 5255 (2010).  

3.  The criteria for entitlement to an evaluation in excess of 10 percent for chronic low back pain with anterior wedging of dorsal vertebrae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235, 5237 (2010).  

4.  The criteria for a compensable evaluation for a fracture of the right acetabulum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 5252 (2010).  

5.  The criteria for an initial compensable rating for chronic left hip strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2009 from the RO to the Veteran, which was issued prior to the RO decision in September 2009.  An additional letter was issued in July 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was provided an opportunity at that time to submit additional evidence.  Thus, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to- assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Veteran has been afforded examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the Veteran was afforded examinations in September 2009 and August 2010.  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, these examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his hearing loss claim decided herein.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in May 1987, the RO granted service connection for a right femur fracture with right hip arthralgia, evaluated as 10 percent disabling, effective January 8, 1987; service connection for chronic low back pain with anterior wedging of dorsal vertebrae, evaluated as 10 percent disabling, effective January 8, 1987; and service connection for fracture of the right acetabulum, evaluated as noncompensably disabling, effective January 8, 1987.  

A claim for increased ratings for the service-connected right hip and low back disorders (VA Form 21-4138) was received in July 2009.  In conjunction with his claim, the Veteran was afforded a VA compensation examination in September 2009.  At that time, the Veteran indicated that he was involved in a motor vehicle accident while on active duty; he suffered a fractured right femur and he had ongoing low back pain, and bilateral hip pain ever since that accident.  The Veteran indicated that he stretches out his low back every day.  He stated that the back pain is increased by prolonged standing over 20 minutes and prolonged sitting over 30 minutes.  The Veteran noted that both hips will also start to bother him with prolonged sitting.  The Veteran also reported that walking on uneven ground will increase the pain in his low back, both hips, and right thigh.  He denied any urinary or bowel problems.  The Veteran further noted that he gets a little pain shooting from the right low back into the right upper leg but he has not seen any other specialist or physicians over the last 30 years for increased body complaints.  The Veteran reported daily pain in the right hip which he described as 2 to 3 in intensity in the morning and up to 7 to 8 at the end of a work day; he noted that the left hip will start off as a 1 to 2 in the morning and go to 4 to 5 at the end of the workday.  The Veteran again reported that prolonged standing, sitting or walking will increase bilateral hip pain, as well as the pain in the right thigh and the lower back.  The Veteran also noted that carrying tools at work as an electrician causes an increase in the pain in his hips, thigh and lower back.  The Veteran indicated that he is unable to do a full day's electrical work without having too much aching in his low back, hips and right thigh.  He denied any problems with doing daily activities.  

Examination of the thoracolumbar spine revealed tenderness at the L4-L5 region.  Tenderness was noted along the left lumbar paraspinous region.  The Veteran's posture was normal.  He had an antalgic gait, putting more weight on the left lower leg when walking.  He had active flexion in his thoracolumbar spine to 70 degrees, with discomfort between 60 and 70 degrees; extension to 25 degrees, with discomfort between 5 and 25 degrees; lateral flexion to 20 degrees (with pain beginning at 10 degrees); and lateral rotation to 25 degrees, with discomfort between 15 and 25 degrees.  The examiner noted that the passive ranges of motion were no different than the active ranges of motion reported.  Strength testing was normal.  Knee and ankle jerks were 2+/4.  Sensation was normal in both lower extremities.  There were no additional functional limitations of the lumbar spine, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excess fatigability, lack of endurance, or incoordination.  X-ray study of the lumbar spine revealed minimal degenerative disc disease at T11-T12 and T12-L1.  

There was tenderness on the right trochanteric, right posterior region.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, instability or guarding.  Range of motion in the right hip revealed flexion to 105 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 35 degrees, external rotation to 45 degrees, and internal rotation to 30 degrees.  It was noted that passive range of motion was no different than the active range of motion reported.  No pain was noted with motion.  Strength was normal.  There were no additional functional limitations of the right hip, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excess fatigability, lack of endurance, or incoordination.  There was tenderness on the left trochanteric region.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, instability or guarding.  Range of motion in the left hip revealed flexion to 110 degrees, extension to 25 degrees, adduction to 25 degrees, abduction to 40 degrees, external rotation to 50 degrees, and internal rotation to 35 degrees.  It was noted that passive range of motion was no different than the active range of motion reported.  No pain was noted with motion.  Strength was normal.  There were no additional functional limitations of the left hip, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excess fatigability, lack of endurance, or incoordination.  X-ray study of the left hip was normal.  The pertinent diagnoses were degenerative changes, right hip, with limited range of motion, and chronic left hip strain.  

The examiner noted that measuring the middle right thigh circumference was 46 cm and measuring the circumference of the middle left thigh was 50 cm.  Circulation sensation was intact over the right thigh.  Just minimal muscle atrophy was noted from his previous femur fracture, which is noted in the circumference measurements taken.  

Received in March 2010 were VA progress notes dated from October 2009 to March 2010.  The Veteran was seen at his primary care physician's office in October 2009, at which time he complained of chronic back pain and right leg pain; he stated that the back pain is worse at work.  The assessment was chronic low back pain; he stated that he felt disabled from the back pain.  In March 2010, the Veteran was seen for an annual examination, at which time he indicated that he had been feeling "pretty good," and this was improved from the last visit.  

Of record is the report of a Social Security Disability determination, dated in May 2010, which found that the Veteran was disabled due to mood disorders and osteoarthritis and allied disorders.  Associated with this decision were VA outpatient treatment notes dated from October 2009 to January 2010.  These records show that the Veteran received treatment for the hips and low back.  

The Veteran was afforded another VA examination in August 2010.  At that time, the Veteran stated that the right hip hurts less than the left hip; he stated that the pain was more lateral and posterior.  He described the hip pain as constant, burning pressure.  Treatment included daily stretches and Naproxen several times per week, and Vicodin once a month.  The Veteran indicated that for many years, he has favored his right leg by putting more weight on his left leg when standing and walking, with no acute injury.  Medical evaluation in the fall of 2009 found a normal left hip x-ray.  The Veteran stated that the left hip hurts more than right hip, with constant burning pain and pressure, posterior, worse with prolonged walking and standing; he noted that the pain is better with resting, normal range of motion, without noises.  He also noted that treatment for the left hip is the same as the right hip.  It was reported that aching pain is noted in the entire femur from the hip to the knee with prolonged walking and weather changes, with no additional treatment.  The Veteran reported intermittent pain in the middle low back, worse with prolonged sitting and standing, more in the thoracic and lumbar area, and more left than right; he described the pain as sharp with stiffness with flexion, but no radicular symptoms of pain, numbness or weakness below the knees.  It was noted that the Veteran last worked in July 2009 as a journeyman; he was employed as an electrician, but he left his job after three years because of problems with hip pain and depression.  

On examination, it was noted that the Veteran had a mildly antalgic gait, favoring his right leg; there was no sign of abnormal shoe wear.  He had a normal upright posture.  The extremities were nontender; range of motion and strength were normal in all joints.  He had normal deep tendon reflexes in both the upper and lower extremities.  There was no tenderness to palpation in the thoracolumbar spine.  There was no spasm, atrophy or guarding.  His posture was normal; the pelvis was level.  Range of motion in the lumbar spine was from 0 degrees to 70 degrees, and extension was from 0 degrees to 20 degrees.  Left side bending was to 25 degrees, right side bending was to 25 degrees, and rotation was to 30 degrees, bilaterally.  There was no objective evidence of pain with motion.  Strength was normal in all joints.  Right knee jerk was 2 out of 4, left knee was 2 out of 4, right ankle jerk was 2 out of 4, and left ankle jerk was 2 out of 4.  Straight leg raising was negative with no radicular pain below the knee bilaterally.  There were no additional functional limitations, including no additional loss of range of motion, during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance or incoordination.  

Examination of the right hip revealed diffuse posterior tenderness.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement or deformity.  Range of motion revealed a flexion from 0 degrees to 85 degrees, extension from 0 degrees to 30 degrees, adduction from 0 degrees to 25 degrees, abduction from 0 to 25 degrees, external rotation from 0 degrees to 80 degrees, and internal rotation to zero degrees.  Strength was normal.  There were no additional functional limitations of this joint and no objective evidence of pain or painful motion.  Examination of the left hip revealed no tenderness, effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, or deformity.  Range of motion revealed a flexion from 0 degrees to 110 degrees, extension from 0 degrees to 30 degrees, adduction from 0 degrees to 30 degrees, abduction from 0 to 40 degrees, external rotation from 0 degrees to 60 degrees, and internal rotation from 0 to 40 degrees.  Strength was normal.  There were no additional functional limitations of this joint, including no additional loss of range of motion during flare ups, or secondary to repetitive use of the joint time three, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  

X-ray study of the lumbar spine revealed mild degenerative changes of the middle and lower thoracic spine.  X-ray study of the thighs revealed healed proximal femur fracture; healed, internally fixated fracture of the proximal right femoral shaft; and normal right hip joint.  X-ray study of the left hip was normal.  

The pertinent diagnoses were right femur fracture, post open reduction internal fixation, which had healed, with no functional impairment; and right acetabular (hip joint) fracture, healed with residual decreased range of motion, which limits continuous standing time to 30 minutes, limited continuous walking to 60 minutes and limited total standing time to 4 to 6 hours per day.  The Veteran was also diagnosed with chronic left hip strain, secondary to his right hip condition, with no reported functional impairment.  Another reported diagnosis was lumbar spine, L6 spina bifida and likely spondylitic defect, which caused no functional impairment.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See, e.g., Fenderson v. West, 12 Vet. App. 119, 126 (2001).  After review of the evidentiary record, the Board concludes that the Veteran's disabilities have not significantly changed and uniform evaluations are warranted.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  

A.  Right Femur Fracture

Historically, as noted above, by rating action of May 1987, the RO granted service connection and assigned an initial 10 percent rating for a right femur fracture with right hip arthralgia, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.  The Veteran filed his current claim for an increased rating in July 2009.  In the September 2009 rating decision on appeal, the RO continued the 10 percent rating, and, by rating decision in September 2010, granted a 20 percent rating for the disability (also under DC 5255), effective August 25, 2010.  

DC 5255 provides for assignment of ratings in evaluating impairment of the femur. Malunion of the femur with slight knee or hip disability warrants a 10 percent rating, a 20 percent rating for moderate knee or hip disability, and a 30 percent rating for marked knee or hip disability.  A 60 percent rating is warranted for either fracture of the surgical neck of the femur with false joint, or for fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, and weight-bearing preserved with the aid of a brace.  An assignment of an 80 percent rating is warranted for a spiral or oblique fracture of shaft or anatomical neck of the femur, with nonunion, and loose motion. 38 C.F.R. § 4.71a, DC 5255.  

The Board also notes the provisions of DC 5252, which provide ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  DC 5253 allows for rating based on limitation of abduction or adduction or rotation.  Limitation of rotation, not being able to toe-out more than 15 degrees warrants a 10 percent rating; limitation of adduction such that the legs cannot be crossed warrants a 10 percent rating; and limitation of abduction with motion lost beyond 10 degrees warrants a 20 percent rating.  Also, DC 5250 provides for rating the hip on the basis of ankylosis.  See 38 C.F.R. § 4.71a, DC 5250.   

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating greater than 10 percent for the Veteran's right hip disability is not warranted at any time prior to August 25, 2010, and that a rating greater than 20 percent for the disability is not warranted at any time since August 25, 2010.  

The evidence shows the Veteran's right hip disability to be "slight," rather than "moderate," prior to August 25, 2010.  Significantly, the report of the September 2009 VA examination indicates slightly less than normal right hip flexion, with pain at 105 degrees, and abduction against gravity normal, and no additional loss with repetitive use.  While the examiner reported a diagnosis of degenerative changes in the right hip, X-ray report of the right hip was normal.  In light of the medical evidence, the Board finds that, prior to August 25, 2010, the Veteran's right hip disability was best characterized as "slight" under the provisions of DC 5255.  

The Board has also considered the provisions of DC 5252.  However, even taken into consideration the extent of functional loss due to pain, weakness, excess fatigability, incoordination, or other such factors, the Veteran's flexion of the thigh was not limited to 30 degrees or less at any point prior to August 25, 2010.  Nor can it be said that findings equated to disability tantamount to such a limitation.  Thus, a higher rating under that code is not assignable.  

Beginning August 25, 2010, the evidence has shown the Veteran's right hip disability to be no worse than "moderate" disability.  On the occasion of the August 2010 VA examination, the Veteran described his right hip pain as constant and burning, with pressure and decreased range of motion.  There was diffuse posterior tenderness in the right hip, with flexion limited to 85 degrees.  However, there were no additional functional limitations of the joint, including no additional loss of range of motion during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  These findings do not reflect "marked" or "severe" restriction of motion.  

Consequently, for the reasons described above--including the fact that objective range-of-motion testing has shown no worse than moderately restricted range of motion of the hip--the Board finds that the objective medical evidence does not show "marked" right hip disability.  

Moreover, the record does not reflect fracture of the surgical neck of the femur with false joint, fracture of shaft or anatomical neck of the femur with non-union and weight-bearing preserved with the aid of a brace, or a spiral or oblique fracture of shaft or anatomical neck of the femur with nonunion and loose motion.  Thus, a rating in excess of 20 percent for the Veteran's right hip disability under DC 5255, at any time since August 25, 2010, is not warranted.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The record has consistently shown no ankylosis of the right hip, and the worst the Veteran's right hip flexion has been limited was 85 degrees with no loss of motion of repetitive use.  Even considering pain and other such relevant factors under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the Veteran's flexion has never been limited to 20 degrees or less.  Therefore, a rating in excess of 20 percent under either DC 5250 or 5252 is not warranted.  There has been no loss of abduction or adduction to the degree that a compensable rating is assignable.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is no basis for any higher rating of the Veteran's right hip disability, and that the claims for higher ratings prior to and from August 25, 2010, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Low Back Pain with Anterior Wedging

The veteran is currently assigned a 10 percent disability rating for low back pain with anterior wedging of dorsal vertebrae under the provisions of Diagnostic Code 5235.  38 C.F.R. § 4.71a (2010).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

After a review of the record, the Board finds that the Veteran's low back disorder does not warrant a rating in excess of 10 percent under the general formula.  In this regard, the Board notes that the Veteran's low back disorder was productive of forward flexion of the thoracolumbar spine to 70 degrees, and a combined range of motion of the thoracolumbar spine of 185 degrees associated with pain.  However, the range of motion was not additionally limited by weakness, fatigue, lack of endurance, or incoordination.  No spasm or guarding resulting in an abnormal gait or abnormal spinal contour was found.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record did not note any additional limitation of motion demonstrated upon repetitive motion that would support an evaluation in excess of the 10 percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  Even when discomfort was accounted for at the 2009 VA examination, his motion was not limited to less than 60 degrees.  Thus, the preponderance of the evidence is against the Veteran's claim.  


C.  Fracture of the Right Acetabulum

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is noteworthy that the rating of the same disability or symptoms under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The Veteran's disability was originally rated under rating criteria that no longer exist.  The old provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5294 (2002) (relating to sacroiliac injury) provided that the disability be rated as analogous to lumbosacral strain.  

As noted above, the Veteran has already been rated for lumbosacral symptoms.  He has also been rated for right hip symptoms, including pain and discomfort.  To separately rate this disability based on the very symptoms contemplated in the other ratings would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Consequently, those symptoms cannot be used to evaluate the residuals of the right acetabulum.  Therefore, a compensable evaluation for a fracture of the right acetabulum is denied.  

D.  Chronic Left Hip Strain

For the entire initial evaluation period, the Veteran's left hip strain has been rated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Under that code a 10 percent evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher 20 percent disability evaluation, there must be limitation of flexion to 30 degrees.  For a 30 percent evaluation, there must be limitation of flexion to 20 degrees.  A 40 percent rating requires flexion limited to 10 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5252.  

Given the evidence of record, the Board finds that the Veteran's service-connected left hip disability does not warrant a compensable rating for any period of time that is covered by this claim.  The September 2009 VA examination showed that the Veteran's left hip flexion was possible to 110 degrees.  Repetitive motion of the hip did not result in any increased hip pain, loss of motion, weakness, fatigability, or incoordination.  Similar findings were reported during the August 2010 VA examination.  Significantly, there was no pain evident at either examination.  Therefore, even with consideration of the principles enunciated in DeLuca, a compensable rating is not warranted under 38 C.F.R. § 4.71a, DC 5252.  See DeLuca, supra.  

A compensable evaluation is not warranted under DC 5251 as the evidence does not reflect limitation of extension of the thigh to five degrees.  The Veteran has been assessed as having extension to 0 degrees.  Similarly, the Veteran is not entitled to a compensable evaluation under DC 5253 for limitation of abduction or adduction of the thigh.  The September 2009 examination report shows the Veteran was able to abduct to 40 degrees and adduct to 25 degrees.  The August 2010 VA examination report shows the Veteran was able to abduct to 40 degrees and adduct to 30 degrees  The Board has also considered evaluating the Veteran's left hip disability under other pertinent diagnostic codes, but they are not applicable in the Veteran's case.  For instance, there is no objective evidence of ankylosis, flail joint, or any impairment of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2010).  In sum, the initial noncompensable rating assigned for left hip strain was proper.  

The Board notes that the Veteran has complained of pain due to his service-connected left hip disability.  However, the Board finds that additional functional loss due to pain on movement is not supported by adequate pathology such that would warrant a compensable evaluation.  In fact, the disability has been essentially asymptomatic on VA examinations.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for an increased evaluation.  


E.  Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In accordance with 38 C.F.R. § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2005); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In the current appeal, the Board has considered the issue of whether any disability at issue presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b) (1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338- 339 (1996).  While the Veteran notes that he has been found to be disabled by the Social Security Administration, nothing suggests that any one of the issues addressed above has caused him marked interference with employment, meaning above and beyond that contemplated by the rating schedule, or necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (2).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for a right femur fracture with right hip arthralgia prior to August 25, 2010, is denied.  

A rating in excess of 20 percent for a right femur fracture with right hip arthralgia since August 25, 2010, is denied.  

A rating in excess of 10 percent for chronic low back pain with anterior wedging of dorsal vertebrae is denied.  

A compensable evaluation for a fracture of the right acetabulum is denied.  

An initial compensable evaluation for chronic left hip strain is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


